Final Draft Environmental and Social Action Plan (ESAP)
Phase II Banie Wind Farm Project
Poland

PL1260 Status: Final Draft 10f8 Ramboll Environ
No Action Description Justification Implementation Resources Monitoring Comment

plan indicators

1. Environmental Health and Safety(EHS) Management

1.1 | Develop and implement Develop EHSMS which will Best Practice Prior Own Written policies | The system may base
environmental, health and | address the company’s will to PRI commencement of resources/ and procedures. | or be similar to these
safety and social (EHSS) operate in line with national and IFC PS1 the wind farms external by ISO 14001 and
policies and procedures international standards and good operations. consultants OHSAS 18001.
into a comprehensive practice with respect to manage Consider certification
management system. the business in sustainable way, of the system within a

taking into account 3 years horizon. Report
environmental, health and safety to Lenders.

and social context of the company

operations.

1.2. | Within the current Develop organizational structure Best practice, By commencement | Own Organizational Report to lenders
company’s management for management and monitoring PRI of construction resources chart of the
develop and maintain a of EHSS issues. IFC PS1 works at the wind company.
structure to manage EHSS farm.
matters during
construction and then
operation of the wind farm.

Assign appropriate
resources, responsibilities
and budget.

1.3. | Develop EHSS Develop clauses to be included Best practice Before first contract | Own Written set of Report to Lenders in
requirements to be into the contracts for construction | PR 1 for construction resources. requirements. the first summary
followed by the contractors | works and further for the wind IFC PS1 works is signed. report.
and subcontractors of the farm operational management that
construction works and will secure all applicable EHSS
then operator of the wind national and EU law and good
farm. management standards to be

followed. The clauses should
clearly define contractors’ duties
and responsibilities. The contracts
should secure that similar rules
will apply to subcontractors.
PL1260 Status: Final Draft 20f8 Ramboll Environ
1.4 | Develop and maintain a Develop a set of Key Performance | Best practice. Before Own Written Report to lenders. In

program for monitoring of | Indicators (KPI) to monitor PR 1, PR2 commencement of resources/ monitoring 2016 provide KPI’s to
the construction works and | environmental, H&S and social IFC PS1, PS2 the construction external program. lenders.

then operation of the wind | matters during construction works works. consultant.

farm. and then operation of the wind

farm. The KPIs should include

but not be limited to:

«number and type of events
that could affect environment
during construction works;

© number and type of H&S
accidents during construction
works;

«number and type of events
that could affect societies
within the influence area of
undertaken construction
works and cargo deliveries;

¢ — environmental emissions
(including types and amounts
of generated wastes) of the
wind farm during its
exploitation;

© number and type of H&S
accidents affecting employees
of the wind farm operator;

«number and type of accidents
affecting external individuals
and causing damages;

¢ number of third party
grievances due to shadow
flicker effect, electromagnetic
impacts, noise and other
impacts generated by
operating wind farm.

Work out rules for KPIs

monitoring and reporting on

regular basis.

PL1260 Status: Final Draft 3 0f 8 Ramboll Environ
1.5 | Implement an Construction of the WTGs Best practice. Construction Own Written Present reports to the
environmental supervision | approximately 500 m distant from | Lenders’ works/construction | resources/ reports/records Lenders.
of the construction works. | the nearest 2000 area conduct requirement. phase of the Project. | external from the

under supervision of a life consultant supervision.
scientist.

1.6 | Provide proper EHSS Follow requirements of national Best practice From the selection Own Records of
training to own employees | law, EU standards and good PR2 of the construction resources/ employees
and ensure such training is_| management practice with respect | IFC PS 1,2 works contractors external training and
provided to contractors and | to provision of appropriate onwards. consultant contractors”
subcontractors. training to the workers. Conduct audits.

periodical audits of contractors’
compliance with training
requirements.

1.7 | Develop rules for internal As part of SEP develop Best practice. As soon as possible, | Own Written internal
reporting. Maintain during | procedures for the contractors to PR 1,PR2 before resources. reporting rules
construction and operation | report EHSS status of the project | IFC PS1, PS2 commencement of of SEP
of the wind farm. and for internal reporting within the construction

the organizational structure of the works. Continue
company. during the project
lifetime.

1.8 | Develop rules for external | As part of SEP develop Best practice, As soon as possible, | Own Written external
reporting. Maintain during | procedures for reporting of PRI before resources reporting rules
construction and operation | project status to Lenders and IFC PS 1 commencement of of SEP
of the wind farm. disclosure of information to the construction
Undertake once a year a external stakeholders. works. Continue
public meeting with local during the project
stakeholders to present lifetime.
results project
development and
monitoring results.

2. Operational

2.1 | Assess types and amounts | The types and amounts of wastes Best practice Before Own Internal note. Report to Lenders.
of wastes which will be which will be generated at the commencement of resources/
generated at the wind wind farms should be estimated the construction external
farms. and proper waste management works consultants/

plan should be developed. external
contractors.

PL1260 Status: Final Draft

40f8

Ramboll Environ
2.2 | Develop transportation
plan for the construction
phase of the Project.
Inform local societies
about increased risk of
traffic accidents.

The truck routes should be
planned in such a way to avoid as
far as possible concentration of
drives across the nearby villages.
Adopt newly developed internal
roads if possible. Inform local
societies about the increased
traffic and related accident risk as
well as about the implemented
rievance mechanism.

Best practice
PR4

Before
commencement of
the construction
works

Own
resources/
external
consultants/
external
contractors.

Internal note.

Report to Lenders.

2.3 | Ensure appropriate
protection measures for
cultural heritage while
construction works.

Ensure that the ground works are
immediately stopped if any
artefacts are encountered. Inform
appropriate Cultural Heritage
Protection Authorities and make
the site available for
archaeological research.

Best practice.

PR8
IFC PS8

During construction
works of the wind
farm.

Own
resources.
Cultural
Heritage
Protection
Authorities.

Record of
ground works
stops due to
presence of
artefacts.
Archaeological
research reports.
Written
communication
with the Cultural
Heritage
Protection
Authorities.

Report to lenders.

2.4 | Place warning signs at
access roads to the WTGs.
Place information boards
at the public roads in risk
of ice/blade throw.

As a precaution measure keep the
society informed about the risks
related to potential of ice or blade
throw.

Best practice
PR4

Prior the wind
farms are
operational.

Own
resources/
external
contractors.

Internal note.

Report to lenders.

PL1260 Status: Final Draft

5 of 8

Ramboll Environ
2.5 | Undertake post-
construction monitoring
for 5 years in line with

Polish and EU Guidelines.

Develop mitigation
measures as appropriate.

After completion of the
construction works undertake at
all sites environmental monitoring
in line with requirements of
environmental decision and good
practice, inclusive of:
* noise impact;
 — impact on birds and at the
Kozielice subproject also
presence of white-tailed eagle
in the nest
impact on bats.
Also monitor shadow flicker effect
and electromagnetic impact of the
wind farm, by recording related
grievances.
Should monitoring results indicate
excessive impact of the wind farm
develop and implement
appropriate mitigation plan.

Best practice.
Environmental
Decisions

IFC PS1

Starting from the
wind farm
operational start-up
onwards.

External
consultants.

Monitoring
reports.

Report the monitoring
results and if
appropriate mitigation
plan in the annual
reports to lenders.
Annual report to
include summary of
birds and bats
monitoring.

2.6 | Develop an active turbine
management plan.

Based on the monitoring results
develop and implement an active
turbine management plan to
reduce the impact, if occurs. This
will take into account any results
of monitoring.

Best practice.
Lenders’
requirement.

Starting from the
commencement of
the monitoring
program.

Own
resources/
external
contractors.

Written
management
plan. Internal
note.

Report to lenders.

3. Others

PL1260 Status: Final Draft

6 of 8

Ramboll Environ
3.1 | Report project

Prepare annual reports to lenders

Best practice.

First report in 2015,

Own

Annual reports

Present annual reports

development and that will present the project EP10 onwards. resources/ to lenders, to public
performance to lenders. development and EHSS IFC PS1 external presented by the
performance for the previous consultant. end of 1* quarter
year. The reports should present each year.
among others:
¢ — status of the project
implementation;
e KPIs;
¢ summary of submitted
grievances and description of
how these have been
addressed;
¢ summary of stakeholders
engagement activities;
¢ — environmental monitoring
results and discussion;
¢ summary of actions
undertaken to improve EHSS
performance of the wind
farm;
© summary of any EHSS
legislative changes that may
affect the project.
3.2 | Undertake independent Every three year undertake audit EP9 First report in 2018 | External Audit report.
EHSS audit of the project | of the wind farm EHSS status and consultant

every 3 years.

performance.

approved by
the lenders

3.3. | Undertake additional
assessment of Phase III of

the Project’s development.

Undertake additional assessment
of Phase III of the Project’s
development in order to assess
possible impact on habitats in line
with the EU Guidance of Natura
2000.

Best practice.
Lenders’
requirement.

Provide reports
prior to start of
construction works
related to the Phase
III of the Project’s
development.

External
consultant
approved by
the lenders.

Written reports.

Report to lenders.

PL1260 Status: Final Draft

70f8

Ramboll Environ
3.4 | Implement the agreed Conduct meetings/consultations Best practice. EBRD | As soon as possible, | Own Written, internal | Report to lenders on
Stakeholder Engagement with local communities, local PR 10 before resources/ meeting stakeholder
Plan (SEP) in order to authorities, land owners prior and commencement of external minutes, photos engagement activities
ensure effective other relevant stakeholders, the construction consultant of community
communication of the during construction and after each works. Continue meetings
investment plans, potential | phase of the Project is during the project
impacts and mitigation accomplished and in operational lifetime.
measures for construction | stage to provide adequate
and operation (i.e. information on operations and
maintenance activities) to impacts of the Project as well as
communities through ensure local concerns are fully
public meetings, understood.
publications and corporate
websites...

3.5 | Implement the agreed Maintain effective relationships EBRD PR 10 As soon as possible, | Own Records of Report to lenders on
Stakeholder Engagement with stakeholders before resources/ grievances status of grievances
Plan (SEP) in order to commencement of external (including all
ensure effective the construction consultant formal and
communication of the works. Continue informal
investment plans, potential during the project complaints and
impacts and mitigation lifetime. legal court
measures for construction cases) and
and operation (i.e. resolutions.
maintenance activities) to
communities through
public meetings,
publications and corporate
websites..

PL1260 Status: Final Draft 8o0f8 Ramboll Environ
